OPINION OF THE COURT

STAPLETON, Circuit Judge:
Haitham Awwad appeals his conviction under 18 U.S.C. § 2422(b) for attempting to use a means of interstate commerce (the Internet) to persuade, induce, and entice a minor to engage in sexual activity and his *202conviction under 18 U.S.C. § 2428(b) for traveling in interstate commerce for the purposes of engaging in sexual conduct with a minor. He argues on appeal that he cannot be convicted under either statute because his intended victim was, in fact, not a minor but an undercover FBI agent posing as a minor online. While his appeal was pending we rejected the precise arguments made by Awwad under both of these statutory provisions in United States v. Tykarsky, 446 F.3d 458 (3d Cir.2006). Accordingly, we will affirm the order of the District Court.